Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	Claims 1-7, 9, and 12 are allowed.  Claims 1, 7, and 9 are independent.

2.	The amendment filed November 29, 2021 has overcome the objection to claim 5.  The amendment specification, including the new abstract, is acceptable.

3.	The following is an examiner’s statement of reasons for allowance:
	Claim 1 (as amended) is allowable over the prior art of record.  Examiner agrees with Applicant on the remarks on page 12 (see the lower half portion of the page).  
	New cited prior art Kondo (US 2006/0158702), cited in section 5 below, (para 0028, 0043 (a damper unit), 0044 (oil damper unit defined), and 0064) discloses that one or both of two closers, that may have a damper unit, may be the original cover closure 1, but Kondo does not specify the position of the one closer in use relative to the reading position in ADF reading mode.  Thus, Kondo does not disclose the claim 1 limitations with respect to the oil damper and the oil damper’s position relative to the reading position.

	Claims 7 and 9 each recite the limitations similar to those of claim 1 discussed above.
	Claims 2-6 and 12 depend on claim 1, directly or indirectly.


4.	For publication purpose, claims 1-7, 9, and 12 will be renumbered as claims 1-6, 8, 9, and 7, respectively.

5.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kondo (US 2006/0158702) discloses that one or both of two closers may be the original cover closure 1 but does not specify the position of the one closer in use relative to the reading position in ADF reading mode (para 0028, 0043 (a damper unit), 0044 (oil damper unit defined), and 0064).
	Kondo (US 7724405)

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674